Case 8-20-72883-reg     Doc 20-2     Filed 11/05/20    Entered 11/05/20 17:45:09




                                 DOCUMENTS

  1.    A copy of any and all bank statements for any and all accounts maintained by the
        Debtor for the period commencing with September 1, 2016 up to and including
        the current date.

  2.    A copy of any and all documents related to the preparation of the 2019 Federal
        Tax Returns for the Debtor.

  3.    A copy of any and all documents related to the preparation of the 2018 Federal
        Tax Returns for the Debtor.

  4.    A copy of any profit/loss statements; balance sheets; etc, for the Debtor for the
        period commencing with September 1, 2016 up to and including the current date.
